Title: To Thomas Jefferson from John C. Calhoun, 19 April 1824
From: Calhoun, John C.
To: Jefferson, Thomas


Dear Sir,
War Department
April 19. 1824.
It is with extreme reluctance that I subject you to any trouble with any portion of the business of this Department, but as the information wanted cannot be obtained in this, or any other of the Departments, I have taken the liberty to place the enclosed papers in your hands, in the hope that it may be in your power to furnish it.The Cherokee Indians have claimed an Annuity of 1000$ under a Treaty which appears to have been negotiated in the year 1804, but of which there is no record in this or the State Department. They have furnished a duplicate, which, with other papers connected with it, I herewith enclose, accompanied by a paper marked G.) containing a statet of the case from Colo McKenny who has charge of the Indian Bureau; to which it may be proper to add that the land ceded under the Treaty, is in possession of the Citizens of Georgia.The President is desirous to know whether the Treaty was disapproved by the Executive, and on that account not submitted for the ratification of the Senate; or whether its not having been submitted for ratification was accidental. If you have it in your power to furnish the above (or any other information in relation to it) I shall be happy to receive it in order that it may be laid before the President.With the highest respect I have the honor to be yr Mo. obt stJ. C. Calhoun